DETAILED ACTION
1.	This office action is in response to communication filed on 05/03/2021. Claims 3 and 16 have been canceled. Claims Claim 1, 15 and 17 have been amended. Claims 1-2, 4-15 and 17-19 are pending on this application.



Response to Arguments
2.	Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. 	Under remarks, with respect to claims 1, 15 and 17 applicant argued applicant argued “Geary is silent regarding the claimed stylized component of a vehicle lamp including a substrate with an exterior surface and an interior surface facing a light source of the lamp, and a metallic layer that covers the interior surface of the substrate of the stylized component, much less that the metallic layer is coupled to the primary antenna to configured to increase a signal range of the primary antenna”. Examiner respectful disagrees from the following:   
Fig. 4 to Fig. 6 of  of Geary is stylized component (148 in Fig. 5)  of a vehicle lamp(Fig. 6) including a substrate (substrate 148) with an exterior surface (see Fig. 4 for discloses substrate 148 having an exterior surface 154) and an interior surface  (see Fig. 4 for discloses substrate 148 having an interior surface 152) facing a light source of the lamp (Fig. 6 “tails light), and a metallic layer (Fig. 3: metallic layer of 152; paragraph 0024)   that covers the interior surface of the substrate surface  (see Fig. 4 for discloses substrate 148 having an interior surface 152)  of the stylized component (148), that the metallic layer (Fig. 3: metallic layer of 152; paragraph 0024)   is coupled to the primary antenna (158 in Fig. 5) to configured to increase a signal range (range (paragraph 0008 discloses the range increasing from 22-29 Ghz or 77-81 Ghz of antenna)  of the primary antenna (128 in Fig. 5). 

Therefore, claims 1 -2, 4-15 and 17-19 are rejected in this office action from the previous cited references.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 17 and 19 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Geary et al. Pub. No. 2016/0064806.
Regarding Claim 17. Fig. 2 to Fig. 6 of Geary et al. discloses a method of providing an antenna (158) for a vehicle electronic device (140 in Fig. 6), comprising: forming a stylized component (148 in Fig. 2) of a vehicle lamp (Fig. 6, paragraph 0032 discloses tails light), the stylized component (148)  including a substrate (148) including an exterior surface (see Fig. 4 for discloses 148 having an exterior surface 154)  and an interior surface (see Fig. 4 for discloses substrate 148 having an interior surface 152); coupling a metallic layer (Fig. 4: metallic layer of 152; paragraph 0024)  to the interior surface of the substrate (see Fig. 4 for discloses substrate 148 having an interior surface with metallic layer 152)  of the stylized component (148 in Fig. 2); mounting the antenna (158 in Fig. 5) on a portion of the vehicle lamp (Fig. 6); and electrically coupling the metallic layer (metal layer of 148 in Fig. 5) to the antenna (158 in Fig. 5) such that the metallic layer (metallic layer of 148 in Fig. 5)  increases a signal range (paragraph 0008 discloses the range increasing from 22-29 Ghz or 77-81 Ghz of antenna) of the antenna (158) 
Regarding Claim 19.The method of claim 17, Fig. 5 further including embedding the antenna (158) in a portion of the stylized component (148).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 4-11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geary et al. Pub. No. 2016/0064806 in view of Pilliod Pub. No. 2017/0297391.
Regarding claim 1. Fig. 2 to Fig. 6 of Geary et al. discloses a communication system (Fig. 5) for a vehicle (paragraph 0002), comprising: a lamp positioned (Fig. 6; paragraph 0032) on the vehicle (paragraph 0002); the lamp (Fig. 6)  including a stylized component  (style of 148 in Fig. 5)  including an exterior surface (see Fig. 4 for discloses an exterior surface 154 of substrate 148) and an interior surface (see Fig. 4 for discloses an interior surface 152 of substrate 148); a conductive structure (158 in Fig. 5)  coupled to the interior surface (see Fig. 4 for discloses an interior surface 152 of substrate 148) of the stylized component (148) of the lamp (Fig. 6); a primary antenna (158 in Fig. 5) at least partially formed by the conductive structure (158 in Fig. 5) and electrically coupled to a vehicle electronic device (156 in Fig. 5); wherein the primary antenna (158 in Fig. 5)  is disposed on the interior surface (see Fig. 4 for 
However Geary et al. does not disclose communication system for a vehicle and trailer, and a secondary antenna positioned on the trailer and electrically coupled to a trailer electronic device, wherein the primary and secondary antennas, together, are configured to provide wireless communication between the vehicle and trailer electronic devices. 
Fig. 1 of Pilliod disclose a communication system for a vehicle (20) and a trailer (10), and a secondary antenna  (15; paragraph 0007 discloses “the form of Bluetooth technology however other wireless communications may be implemented” therefore sensor 15 , 22 are  antennas for Bluetooth) positioned on the trailer (10) and electrically coupled to a trailer electronic device (paragraph 0007 discloses ”trailer powered with power sources provided for the trailer, such as a solar power source not shown in the figures.  Once connected the system enables the user to have a wireless transmission of signaling between the truck 20 and trailer 10”), wherein the primary (22) and secondary (15) antennas, together, are configured to provide wireless communication between the vehicle and trailer electronic devices (paragraph 0007 discloses “Once connected the system enables the user to have a wireless transmission of signaling between the truck 20 and trailer 10”). 
Geary et al.  al. and Pilliod are common subject matter of antenna for vehicle’ therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Pillod into Terranishi et al. for the purpose of providing vehicle sensor syncs any vehicle traffic signaling with trailer traffic signaling via the trailer sensor (paragraph 0003 of Pillod).


Regarding claim 4. Geary et al. combined with Pillod as applied to claim 1 above, Fig. 5 of Geary et al. further discloses wherein the stylized component  (144) includes a surface (152) defining a cavity (spacing of 158) in which the primary antenna (158) is positioned.  
Regarding Claim 5. Geary et al. combined with Pillod as applied to claim 1 above, Fig. 5 and  Fig. 6 of Geary et al. further discloses wherein the primary antenna (158) is external to a housing of the lamp (see Fig. 6).  
Regarding Claim 6. Geary et al. combined with Pillod as applied to claim 1 above, Fig. 6 of Geary et al. further discloses wherein the primary antenna (158) is electrically coupled to antenna circuitry (156) that is positioned in the housing of the lamp (paragraph 0032).
Regarding claim 7. Geary et al. combined with Pillod as applied to claim 1 above, Fig. 5 of Geary  further discloses wherein the conductive structure (158) includes one or more conductive traces (conductive traces of 158) at least partially covering a substrate (148) of the stylized component (144).  
Regarding claim 8. Geary  et al. combined with Pillod as applied to claim 1 above, Fig. 5 of Geary further discloses wherein the conductive structure(158)  includes one or more metal plates (conductive traces must be formed by metals in order for electrical conduct ) at least partially covering a substrate (148) of the stylized component (144).  
Regarding claim 9. Geary et al. combined with Pillod as applied to claim 1 above, Fig. 5 of Geary et al. further discloses wherein the conductive structure (158) defines a metallization pattern (Fig. 3) exposing a transparent surface (paragraph 0032) of the stylized component (144), light emitted from a light source  (paragraph 0032)  of the lamp (Fig. 6)  passing through the transparent surface (paragraph 
Regarding claim 10. Geary et al. combined with Pilliod as applied to claim 9 above, Fig. 5 of Geary further discloses wherein the metallization pattern  includes one of a zig-zag pattern, a hatching pattern (hatching pattern of Fig. 5), a honeycomb pattern, or a stripe pattern (see Fig. 3).  
Regarding claim 11. Geary et al. combined with Pillod as applied to claim 1 above, Fig. 5 of Geary et al. further discloses wherein the stylized component (144) includes a bezel or a lens (see Fig. 6).  
Regarding claim 13. Geary et al. combined with Pillod as applied to claim 1 above, Fig. 5 of Geary et al. further discloses wherein the conductive structure (158) is configured to convert (a) a first electric current (current from 156 to 158) applied to the conductive structure (158) into a first wireless signal (wireless signals 142 146 in Fig. 2) receivable by the secondary antenna (15 of Pilliod as applied to claim 1 above) or (b) a second wireless signal (15 of Pilliod as applied to claim 1 above) received by the conductive structure (158) into a second electric current (electric current  from 158 to 156) for processing) by the vehicle electronic device (156).  
Regarding claim 14. Terranishi et al. combined with Pillod as applied to claim 1 above, Fig. 5 of Geary further discloses further including a wire harness (wiring harness of 158) electrically coupling the lamp (Fig. 6) and the primary antenna (158) to a wiring system of the vehicle ( wiring system Fig. 6) .  

Regarding Claim 15. Fig. 2 to Fig. 6 of Geary et al. discloses a vehicle lamp (Fig. 6. Paragraph 0032), comprising: a housing (housing in Fig. 6) ; a stylized component (148 in Fig. 5) supported by the housing (housing in Fig. 6), the stylized component (148 in Fig. 2) including a substrate (148)  with an exterior surface (see Fig. 4 for discloses an exterior surface 154) and an interior surface  (see Fig. 4 for discloses interior surface of substrate 148 with metallic layer 152) facing a light source of the lamp (light source in Fig. 6, paragraph 0032 “tails light”), and a metallic layer  (152 in Fig. 4) that covers the interior surface of the substrate  (see Fig. 4 for discloses interior surface of substrate 148 with metallic layer 152) of the stylized component (148 in Fig. 5); a primary antenna  (158 in Fig. 5) supported by the housing (housing in Fig. 6) and electrically coupled to a vehicle electronic device (156 in Fig. 5) and the metallic layer (metallic layer 152 in Fig. 4), the metallic layer configured to 4Application No. 16/689,624 Reply to Office Action of February 1, 2021 increase a signal range (paragraph 0008 discloses the range increasing from 22-29 Ghz or 77-81 Ghz of antenna) of the primary antenna (158 in Fig. 5) during a wireless communication (wireless communication of 144) process associated with the vehicle electronic device (155).
However Geary et al. does not disclose the primary antenna (158 in Fig. 5) configured to electromagnetically interact with a secondary antenna external to the vehicle lamp.
Fig. 1 of PIlliod discloses a vehicle lamp (22) comprising  a primary antenna (22; paragraph 0007 discloses “the form of Bluetooth technology however other wireless communications may be implemented” therefore sensor 15 , 22 are  antennas for Bluetooth) configured to electromagnetically interact with a secondary antenna (15) external to the vehicle lamp (22).
Geary et al.  al. and Pilliod are common subject matter of antenna for vehicle’ therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Pillod into Terranishi et al. for the purpose of providing vehicle sensor syncs any vehicle traffic signaling with trailer traffic signaling via the trailer sensor (paragraph 0003 of Pillod).

7.	Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Geary et al. combined with Pilliod as applied to claim 1 above in further view of Cordeiro Pub. No. 2019/0007597.
Geary et al. combined with Pilliod as applied to claim 1 above do not disclose wherein the trailer electronic device includes a camera positioned on a back door of the trailer.  

Geary et al./Pilliod and Cordeiro are common subject matter of sensing device for trailer; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Cordeiro into Terranishi et al./Pilliod  for the purpose of providing a camera to capture image data representative of images exterior of the vehicle (paragraph 0004 of Cordeiro).

7.	Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geary et al. as applied to claim 17 above in view of Finn et al. Pub. No. 2016/0365644.
Geary et al. as applied to claim 17 above, Fig. 5 further including forming, via etching process (paragraph 0026), a pattern in the metallic layer (158) exposing an area of the substrate (148) that is transparent (paragraph 0032).  However the etching process of Geary is not via laser etching as claimed.
Fig. 30 of Finn discloses forming, via laser etching process (paragraph 0288) a pattern in the metallic layer (paragraph 0288).
Geary and Finn are common subject matter etching; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Finn into Geary et al. for the purpose of providing laser etching to form conductive pads/traces as suggested in paragraph 0228 of Finn.





Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

07/02/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845